IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

JILLIAN ROBERTS,

               Appellant,

v.                                                     Case No. 5D17-1058

CITIZENS PROPERTY INSURANCE
CORPORATION,

               Appellee.
                                        /

Opinion filed October 13, 2017

Appeal from the Circuit Court for
Seminole County,
Melanie Chase, Judge.

Matthew G. Struble and Christine M.
Deis, of Struble, P.A., Fort Lauderdale,
for Appellant.

Kara Berard Rockenbach, of Methe &
Rockenbach, P.A., West Palm Beach,
for Appellee.


                            ON CONCESSION OF ERROR

PER CURIAM.

      Based on Citizens Property Insurance Corporation’s Concession of Error, we

reverse the trial court’s “Order on Defendant’s Motion to Dismiss or Alternative Motion

for Summary Judgment and Plaintiff’s Motion to Continue” and remand for further

proceedings.
     REVERSED and REMANDED.


ORFINGER, WALLIS, and EDWARDS, JJ., concur.




                                    2